     Case 2:18-cv-02026-APG-BNW Document 58 Filed 12/06/19 Page 1 of 2


 1   CLARK HILL PLLC
     PAOLA M. ARMENI
 2   Nevada Bar No. 8357
     Email: parmeni@clarkhill.com
 3   3800 Howard Hughes Pkwy., #500
     Las Vegas, Nevada 89169
 4   Tel: (702) 862-8300
     Fax: (702) 862-8400
 5   Attorneys for Plaintiff, Kimberly Terese Askew

 6
                                    UNITED STATES DISTRICT COURT
 7
                                            DISTRICT OF NEVADA
 8

 9   KIMBERLY TERESE ASKEW,                            CASE NO. 2:18-cv-02026-APG-BNW

10                             Plaintiff,

11   vs.                                                      STIPULATION AND ORDER TO
                                                            EXTEND TIME FOR PLAINTIFF TO
12   CLARK COUNTY, NEVADA; CHIEF JASON                        RESPOND TO CLARK COUNTY
     ALLSWANG, in his individual capacity;                 DEFENDANTS’ MOTION TO COMPEL
13   OFFICER STEPHANIE CLEVINGER, in her                    INDEPENDENT PSYCHOLOGICAL
     individual capacity; OFFICER TIFFANY                     EXAMINATION OF PLAINTIFF
14   BONNELL, in her individual capacity
     DETECTIVE SANDRA SOUTHWELL, in her                           (SECOND REQUEST)
15   individual capacity; THE ANIMAL
     FOUNDATION; and DOES I through XXV,
16
                               Defendants.
17

18
            IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, Kimberly
19
     Terese Askew, by and through her counsel, Paola M. Armeni, Esq., of the law firm of Clark Hill,
20
     PLLC; Clark County Defendants: Clark County, Chief Jason Allswang, Officer Stephanie
21
     Clevinger, Officer Tiffany Bonnell and the Animal Foundation, by and through their attorneys of
22
     record, Thomas D. Dillard, Esq., and Stephanie A. Barker, Esq. of the law firm Olson, Cannon,
23
     Gormley, Angulo & Stoberski; and Defendant Detective Sandra Southwell, by and through her
24
     counsel, Lyssa S. Anderson, Esq., and Ryan Daniels, Esq., of the law firm of Kaempfer Crowell,
25
     that the deadline for the Plaintiff’s Response to Clark County’s Motion to Compel Independent
26
     Psychological Examination of Plaintiff [ECF 47] be extended from December 9, 2019 to January
27
     6, 2020. This Court has set this Motion and other motions filed for hearing on January 21, 2020.
28
     [ECF 48]
                                                  1 of 2
     Case 2:18-cv-02026-APG-BNW Document 58 Filed 12/06/19 Page 2 of 2


 1           This Stipulation is made in accordance with LR IA 6-1, LR IA 6-2, and LR 7-1 of the

 2   Local Rules of this Court. This is the second request for an extension of time to file a response

 3   to Clark County Defendants’ Motion to Compel Independent Psychological Examination of

 4   Plaintiff. The parties stipulate to this request as they are actively working together to formulate

 5   an agreement as it relates to the Independent Psychological Examination. This will not conflict

 6   with the current hearing date. If an agreement is reached, that will alleviate the court’s resources

 7   in resolving the Motion. For these reasons, it is respectfully requested that this Honorable Court

 8   extend the response deadline from December 9, 2019 to January 6, 2020.                 Clark County

 9   Defendants’ Reply would be due January 13, 2020.

10   DATED this 6th day of December, 2019.               DATED this 6th day of December, 2019.

11   CLARK HILL, PLLC                                    OLSON, CANNON, GORMLEY
                                                         ANGULO & STOBERSKI
12
     /s/ Paola M. Armeni              _______            /s/ Stephanie A. Barker ____________
13   PAOLA M. ARMENI                                     THOMAS D. DILLARD
     Nevada Bar No. 8357                                 Nevada Bar No. 6270
14   3800 Howard Hughes Pkwy., #500                      STEPHANIE A. BARKER
     Las Vegas, Nevada 89169                             Nevada Bar No. 3176
15   Tel: (702) 862-8300                                 9950 W. Cheyenne Avenue
     Attorneys for Plaintiff, Kimberly Terese Askew      Las Vegas, Nevada 89129
16                                                       Tel: (702) 384-4012
                                                         Attorneys for Clark County, Chief Jason Allswang,
17                                                       Officer Stephanie Clevinger Officer Tiffany Bonnell
                                                         and theAnimal Foundation
18   DATED this 6th day of December 2019.
19   KAEMPFER CROWELL
20   /s/ Lyssa S. Anderson_
     LYSSA S. ANDERSON
21   Nevada Bar No. 5781
     RYAN W. DANIELS
22   Nevada Bar No. 13094
     1980 Festival Plaza Dr., Suite 650
23   Las Vegas, Nevada 89135
     Tel: (702) 792-7000
24   Attorneys for Defendant Sandra Southwell
25

26           IT IS SO ORDERED:
                        9th
             Dated this ____day of December, 2019.
27
                                                      _________________________________________
28                                                    UNITED STATES MAGISTRATE JUDGE
                                                      2 of 2
